Per Curiam.
All of plaintiff’s assignments of error, save one, are bottomed on exceptions to the charge of the court on the first issue. As the verdict on that issue was in favor of plaintiff, any error in the charge of the court in respect thereto is harmless and affords no cause for a new trial.
The lone exception to the charge on the second issue is directed to the statement of a contention. It does not appear that this exception was entered in apt time. In any event, we are unable to perceive that plaintiff was prejudiced thereby.
*453Tbe jury, in a trial free from error on the second issue, has resolved the question of contributory negligence against the plaintiff. He must abide the result.
No error.